Citation Nr: 1701422	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-44 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1946 to January 1948 and August 1950 to September 1951.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined in conjunction with this appeal in May 2013.  At the time, he had just resigned from his last position as a teacher's assistant at a local community college due to difficulties standing, walking, and performing his duties that stemmed from symptoms and impairment from his cold injury residuals and peripheral neuropathy.  Since then, he has submitted documentation indicating that he also has trouble with fine motor function, such as manipulating tools, holding objects, or writing.  Moreover, his April 2013 letter of resignation (dated before the May 2013 examinations but received afterwards) indicates that his wife had to type the letter for him.  At his hearing, he again indicated that he had difficulty holding objects or with fine motor function (i.e., manipulating tools).  This is directly at odds with findings noted in the May 2013 examination, which found that he was able to oppose all digits to his thumb without difficulty and made adequate fists bilaterally.  At that time, the Veteran also indicated that his hobbies included woodworking, building or repairing small pieces of furniture and that he could perform limited yard and housework, and ride an indoor bicycle for 15 to 20 minutes daily.  In light of that, the fact that the most recent examination is over three years old, and the allegation of worsening, the Board finds that a contemporaneous examination is needed to clarify the degree of functional and occupational impairment caused by the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his service-connected disabilities (cold injury residuals of both upper and lower extremities, peripheral neuropathy of both lower extremities, tinnitus, hearing loss, and left varicocele), to specifically include all such VA records dated since February 2014.

2. Then, arrange the Veteran for an appropriate examination to determine the current severity, functional impact, and occupational impact of the Veteran's service-connected cold injury residuals.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be conducted.  The examiner must note all symptoms and functional impairment caused by the Veteran's cold injury residuals of both upper and lower extremities, to specifically include any effects on his ability to walk, stand, and sit for prolonged periods, or on his fine motor function.  Based on his findings, the examiner should also opine as to the impact of his cold injury residuals of both upper and lower extremities on his ability to work (to specifically include types of work that would be precluded and those that would remain feasible).  In so finding, the examiner must consider and discuss the Veteran's own lay statements in the record regarding difficulty walking, standing, writing, holding onto objects, or other fine motor impairment.

The examiner should provide a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature, as appropriate.

3. The Veteran should also be scheduled for a neurological examination to determine the current severity and occupational impact of his peripheral neuropathy of both lower extremities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be conducted.  The examiner must note all symptoms and functional impairment caused by the Veteran's peripheral neuropathy, to specifically include any effects on his ability to walk, stand, or sit for prolonged periods of time.  Based on his findings, the examiner should opine as to the impact of his peripheral neuropathies on his ability to work (to specifically include notation of types of work that would be precluded and those that would remain feasible).  In so finding, the examiner must consider and discuss the Veteran's relevant lay statements in the record.

The examiner should provide a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature, as appropriate.

4. The Veteran should also be scheduled for an appropriate examination to determine the current severity and impact of his left varicocele on his ability to work.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be conducted.  The examiner must note all symptoms and functional impairment caused by the Veteran's left varicocele, and specifically opine as to its impact on his ability to work (to include notation of the types of work that would be precluded and those that remain feasible).  

The examiner should provide a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature, as appropriate.

5. The Veteran should also be scheduled for audiological examination to determine the current severity and occupational impact of his bilateral hearing loss and tinnitus disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be conducted.  The examiner must report the results of puretone threshold testing, and specifically note the Veteran's own reports of functional impairment as a result of his hearing loss and tinnitus.  Based on the findings, the examiner should opine as to the impact of his bilateral hearing loss and tinnitus on his ability to work, to specifically include notation of the types of work that would be precluded and those that remain feasible.

The examiner should provide a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature, as appropriate.
6. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




